Title: To Benjamin Franklin from Richard Bache, 18 October 1779
From: Bache, Richard
To: Franklin, Benjamin


Dear & Hond. SirPhiladelphia Octr. 18, 1779
Finding that Mr. Jay, who is appointed Minister Plenipotentiary to the Court of Madrid, goes with Mr. Gerard by way of France, and probably will stop at Paris a short time, I commit this, with the inclosed, and a packet of Magazines to his care; He carries his Lady with him, the Daughter of Governor Livingston, she is a fine sensible Woman, and will do honor to her native Country— I need not recommend them to your particular notice & regards, as I am confident they will [torn: almost] certainly meet with them, as they meet with you. I am ever Dear sir Your affectionate son
Rich. Bache
Dr. Franklin
 
Addressed: His Excellency / Dr. Benjamin Franklin / Minister Plenipotentiary from the United States / of No: America at the Court of / Versailles. / Favored by his Excelly / John Jay Esqr.
Endorsed: R. Bache Oct. 18—79 recd June 12, 1780
